DETAILED ACTION
Status of Claims
In the response filed March 15, 2022, Applicant amended claims 1, 2, 4-6, 9, 10, 12-16. Claims 3 8, and 11 were canceled.  Claims 21 and 22 were added.  Claims 17-20 are withdrawn from consideration.  Claims 1, 2, 4-7, 9, 10, and 12-22 are pending in the current application. 

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101  have been fully considered but they are not persuasive. Applicant asserts that the amended claims are presented as eligible subject matter.  Examiner respectfully disagrees. The identified limitation recites identifying a sales product based on tracking customer movements on a sales floor during shopping, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., servers and flow-line tracking apparatus) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-7, 9, 10, 12-16, 21, and 22 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1, 2, 4-7, 9, 10, 12-16, 21, and 22 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine.
 Although claims 1, 2, 4-7, 9, 10, 12-16, 21, and 22 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1, 2, 4-7, 9, 10, 12-16, 21, and 22 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claim 10) recite: 
track movements of a customer on a sales floor and generate a flow-line file for the customer including the tracked movements of the customer on the sales floor 
identify a product as a purchase candidate commodity based on information in the flow-line file for the customer received from the flow-line tracking apparatus and commodity information from the commodity database indicating a sales floor location of the identified product; 
The identified limitation recites identifying a sales product based on tracking customer movements on a sales floor during shopping, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., servers and flow-line tracking apparatus) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a flow-line tracking apparatus 
a commodity database storing commodity records for products being sold on the sales floor, the commodity records including information indicating a sales floor location of each product being sold on the sales floor;
a sales promotion server connected to the flow-line tracking apparatus and including a first processor configured to:
provide sales promotion information related to the purchase candidate commodity to the customer while the customer is at the sales floor location of the identified product.
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of providing promotional information based on stored product information such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 4-7, 9, 12-16, 21, and 22, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1 and 10: server to execute providing promotional information based on stored product information. MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1, 2, 4-7, 9, 10, 12-16, 21, and 22, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2, 4-7, 9, 12-16, 21, and 22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.


	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 9, 10, 14-16,  and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US 2013/0226655 A1).

Regarding claims 1 and 10, Shaw discloses a sales promotion system, comprising:
a flow-line tracking apparatus configured to track movements of a customer on a sales floor and generate a flow-line file for the customer including the tracked movements of the customer on the sales floor (Paragraph [0059]: FIG. 4 shows a block diagram of an environment in which a system 405 for analyzing and correlating customer movement to retail metrics (e.g., sales data) may be used. A store 410 includes a set of cameras 415 and subjects 420. The subjects' movements are captured and tracked by the cameras  and [0062]: The system derives a set of metrics related to the data structures. Each metric can be a single numerical result that quantifies movement patterns in some unique way. Taken together, these metrics help to describe the movement pattern under examination);
a commodity database storing commodity records for products being sold on the sales floor, the commodity records including information indicating a sales floor location of each product being sold on the sales floor (Paragraph [0059]: The storage includes a database 450 to store tracking data, a database 455 to store node sequences, a database 460 to store retail metric correlations, and a database 465 to store consumer behavior pattern correlations and [0103]: a first distribution is generated using the first tracking data. In a step 920, the first distribution is correlated to a first value of a sales metric. In a step 925, the system collects second tracking data representing movements of a second set of customers through a second store layout of the store);
a sales promotion server connected to the flow-line tracking apparatus and including a first processor configured to (Fig. 4: notification server and customer tracking devices):
identify a product as a purchase candidate commodity based on information in the flow-line file for the customer received from the flow-line tracking apparatus and commodity information from the commodity database indicating a sales floor location of the identified product (Paragraph [0124]: the system can cross reference sales data for a customer with the customer's path through the store. For example, the sales data may include a size or dollar amount of the customer's purchase, a quantity of items purchased (e.g., customer purchased one can of soda versus customer purchased an entire case of soda), an identification of the items purchased); and
provide sales promotion information related to the purchase candidate commodity to the customer while the customer is at the sales floor location of the identified product (Paragraph [0131]: The assistance may include, for example, finding a particular size for the customer, helping the customer coordinate an outfit, helping the customer choose accessories, informing the customer about what items are on sale, informing the customer about promotions).
Regarding claim 2, Shaw discloses wherein the flow-line tracking apparatus includes: 
a second processor configured to: 
receive position data corresponding to a sales floor location of the customer during shopping (Paragraph [0074]); 
store the received position data for the customer in time series in the flow-line file (Paragraph [0059]); and 
send the flow-line file for the customer to the sales promotion server (Paragraph [0131]).
Regarding claim 6, Shaw discloses further comprising: 
a customer terminal configured to permit the customer to register items for a sales transaction and generate sales transaction data including a list of items registered in the sales transaction (Paragraph [0048]) , 
wherein the first processor is configured to provide the sales promotion information related to the purchase candidate commodity only if the sales transaction data does not indicate an item located at the sales floor location has been registered in the sales transaction (Paragraph [0131]).
Regarding claims 9 and 16, Shaw discloses further comprising: 
a sales promotion database storing sales promotion information that is associated with particular sales floor locations on the sales floor (Paragraph [0131]), 
wherein the first processor provides the sales promotion information related to the purchase candidate commodity to the customer by referencing to the sales promotion database (Paragraph [0131]).
Regarding claim 14, Shaw discloses wherein the processor is configured to provide the sales promotion information related to the purchase-desired commodity only if sales transaction data associated with the customer does not indicate an item located at the sales floor location has been registered in a sales transaction (Paragraph [0131]).
Regarding claim 15, Shaw discloses further comprising: a commodity database storing commodity records for products being sold on the sales floor, the commodity records including information indicating a sales floor location of each product (Paragraphs [0059] and [0103]).
Regarding claim 21, Shaw discloses wherein the flow-line tracking apparatus tracks movement of the customer based on images of the sales floor (Paragraph [0102]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2013/0226655 A1) in view of Bynum et al. (US 2014/0258028 A1).

Regarding claims 4 and 12, Shaw does not explicitly disclose wherein the first processor is further configured to: 
identify the product as the purchase candidate commodity for the customer based on the flow-line file for the customer indicating the customer has remained at the sales floor location for the product for a predetermined continuous length of time.
Bynum teaches:
identify the product as the purchase candidate commodity for the customer based on the flow-line file for the customer indicating the customer has remained at the sales floor location for the product for a predetermined continuous length of time (Paragraphs [0019]: Shelf label device 105A, as described in more detail herein, is a networked, interactive self-edge communication and information exchange platform. Shelf label 105A provides information to a customer about an associated item/product, such as the price of the item, weight of the item, price per oz. of the item, name of the item, etc. In the example of FIG. 1, shelf label device 105A also may be configured to determine that the customer is near it. In this example, when the customer has stopped at location 103B and the shelf label device 105A has detected the presence of the customer near the shelf label device 105A, the system may determine that the customer is looking at an item associated with shelf label device, and  [0034]: sensor 315 may include a motion detection element in order to detect the presence of an object, such as a customer, in a viewing range of the sensor. Such a motion detection element may be configured to signal the processor upon occurrence of the motion detection element detecting an object within its range of viewing. Sensor 315 may be configured to include a threshold for detecting the presence of a customer for a period of time as opposed to just walking past the sensor 315. If the customer is detected to remain within the viewing range of the sensor 315 past the threshold time period, the sensor 315 then may signal the processor 301 of a triggering event.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaw to identify the product as the purchase candidate commodity for the customer based on the flow-line file for the customer indicating the customer has remained at the sales floor location for the product for a predetermined continuous length of time as taught by Bynum because it would have effectively improved the delivery of promotional content to the user.  Shaw discloses movement patterns for customers in a retail environment are quantified using a set of movement traces (Shaw Abstract). Using the in-store item alert architecture of Bynum would provide customer retention and satisfaction by allowing business to provide convenience for customers.
Regarding claims 5 and 13, Shaw does not explicitly disclose wherein the first processor is further configured to: 
identify the product as the purchase candidate commodity for the customer based on the flow-line file for the customer indicating the customer has been at the sales floor location for the product for a predetermined cumulative length of time.
Bynum teaches:
identify the product as the purchase candidate commodity for the customer based on the flow-line file for the customer indicating the customer has been at the sales floor location for the product for a predetermined cumulative length of time (Paragraphs [0019] and  [0034]: sensor 315 may include a motion detection element in order to detect the presence of an object, such as a customer, in a viewing range of the sensor. Such a motion detection element may be configured to signal the processor upon occurrence of the motion detection element detecting an object within its range of viewing. Sensor 315 may be configured to include a threshold for detecting the presence of a customer for a period of time as opposed to just walking past the sensor 315. If the customer is detected to remain within the viewing range of the sensor 315 past the threshold time period, the sensor 315 then may signal the processor 301 of a triggering event.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaw to identify the product as the purchase candidate commodity for the customer based on the flow-line file for the customer indicating the customer has been at the sales floor location for the product for a predetermined cumulative length of time as taught by Bynum because it would have effectively improved the delivery of promotional content to the user.  Shaw discloses movement patterns for customers in a retail environment are quantified using a set of movement traces (Shaw Abstract).Using the in-store item alert architecture of Bynum would provide customer retention and satisfaction by allowing business to provide convenience for customers.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2013/0226655 A1) in view of Coveley (US 6,725,206 B1).

Regarding claim 7, Shaw does not explicitly disclose: 
wherein the customer terminal is mounted on a shopping cart.
Coveley teaches:
wherein the customer terminal is mounted on a shopping cart (Fig. 9; Column 6, lines 17-19: An RF shopping terminal holder 240 similar in configuration to the holders 32 is mounted on the handle (of the grocery cart) 232 .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaw to disclose the customer terminal is mounted on a shopping cart as taught by Coveley because it would have effectively improved the delivery of promotional content to the user. Shaw discloses movement patterns for customers in a retail environment are quantified using a set of movement traces (Shaw Abstract). Using the cashierless shopping store and components for use of Coveley would provide customer retention and satisfaction by allowing business to provide convenience for customers.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2013/0226655 A1) in view of Kim et al. (US 2018/0376287 A1).

Regarding claim 22, Shaw  does not explicitly disclose:
 wherein the flow-line tracking apparatus tracks movements of the customer based on a beacon signal strength received by a beacon receiver.
Kim teaches:
wherein the flow-line tracking apparatus tracks movements of the customer based on a beacon signal strength received by a beacon receiver (Paragraph [0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaw to disclose tracking movements of the customer based on a beacon signal strength received by a beacon receiver as taught by Kim because it would have effectively improved the delivery of promotional content to the user. Shaw discloses movement patterns for customers in a retail environment are quantified using a set of movement traces (Shaw Abstract). Using the method and device for generating novel moving line information based on previous moving line information of Kim would provide tracking the location of a user in accordance with the user's intention, thereby facilitating the use of moving line information about users in various services.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621